                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO. 5:12-CV-69-H-KS

 ROSE LORENZO, on behalf of herself               )
 and all others similarly situated,               )
                                                  )
    Plaintiff,                                    )
                                                  )
    v.                                            )
                                                                          ORDER
                                                  )
 PRIME COMMUNICATIONS, L.P., a                    )
 Texas General Partnership,                       )
                                                  )
    Defendant.                                    )



         This matter is before the court on Defendant’s motion to seal Exhibits A-D of its

Memorandum in Opposition to Plaintiffs’ Petition for Attorney Fees and Costs, which exhibits

reflect settlement negotiations between the parties. Plaintiffs responded in opposition and moved

to strike Defendants’ memorandum and exhibits. In its September 28, 2018, order disposing of

Plaintiffs’ various motions for attorneys’ fees, the court “consider[ed] the parties’ efforts to resolve

this matter through private mediation and court-hosted settlement conferences with this court and

the Fourth Circuit, but decline[d] to consider the specific details of any statements or offers made

in the parties’ settlement communications.” [DE #511]. Consequently, the court granted in part

and denied in part Plaintiffs’ motion to strike. Exhibits A-D detail settlement negotiations which

the court declined to consider. Accordingly, the court ORDERS that these exhibits [DE #488] be

STRICKEN and Defendant’s motion to seal [DE #489] be DISMISSED AS MOOT.

         This 11th day of March 2019.

                                                _________________________________________
                                                KIMBERLY A. SWANK
                                                United States Magistrate Judge
